DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both an “optical fiber” (e.g. paragraph 0040 at the 6th line of the paragraph) and a “transmission fiber” (e.g. paragraph 0040 at the 9th line of the paragraph).  It is suggested to use consistent terms when referencing the same part.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “peripheral portions” (e.g. paragraph 0022 at the fourth line from the bottom of p. 13) and a “surface protrusion” (e.g. paragraph 0023, first line of the paragraph).  Also related to reference character “12”, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "100" have both been used to designate peripheral portions (e.g. paragraph 0022 at the fourth line from the bottom of p. 13 and paragraph 0023 at the first line of the paragraph).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the groove" in lines 4, 5, 6, 10, and 14.  There is insufficient antecedent basis for this limitation in the claim because “grooves” is introduced in line 2.  It is unclear whether every groove of the previously introduced grooves are required to have the recited features or only one of the grooves.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to all of the grooves because the instant specification discloses that the average protrusion height is an average of fifty measurement results of 50 grooves (paragraph 0028 of the instant specification) and other dimensions also were disclosed to be based on a statistically sufficient number of measurements, for example, 50 measurements (paragraph 0023 of the instant specification).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
et al. (WO 2017/171013, previously cited, using US PGPub. No. 2019/0048434, previously cited, as an equivalent English translation.  Although Mizumura discloses a projection height that overlaps the instantly claimed height of the surface protrusion at the end-point of 5 µm and a height distribution V2/V1 of 0.10-0.80, which could lead to specific portions having the instantly claimed height of ≥50% or more and length of ≥30%, it is not clear that the disclosed V2/V1 will always and necessarily result in the instantly claimed specific portions because Mizumura does not disclose varying the gas flow rate at specific time intervals, which is disclosed in the instant application as resulting in the shape of the surface protrusion (i.e. the claimed specific portions) (paragraph 0038 of the instant specification).
Other close prior art is the disclosure of Sakai et al. (US PGPub. No. 2013/0017408, previously cited) wherein a relationship between projection height and cross-sectional area of a groove is demonstrated.  However, Sakai discloses that the projection height should be reduced to ≤5 µm, more preferably ≤3 µm, and most preferably ≤1 µm (paragraph 0077).  Although the broader range overlaps the instantly claimed range for average protrusion height at the end-point of 5 µm, Sakai does not disclose the instantly claimed specific portions and does not disclose varying the gas flow rate at specific time intervals, which is disclosed in the instant application as resulting in the shape of the surface protrusion (i.e. the claimed specific portions) (paragraph 0038 of the instant specification) such that one of ordinary skill in the art would not consider the specific portions to be necessarily present.
Hamamura et al. .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SETH DUMBRIS/Primary Examiner, Art Unit 1784